Citation Nr: 1415145	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for squamous cell carcinoma, right neck, to include as secondary to in-service exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, and a July 2009 rating decision of the VARO in New Orleans, Louisiana. 
 
In May 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not contend, and there is no evidence of record, linking Hypertension to service.

2.  Hypertension is not proximately due to or caused by a service-connected disability. 

3.  The Veteran's squamous cell carcinoma, right neck, was not a respiratory cancer.

4.  Squamous cell carcinoma, right neck, was not shown to have had its onset during service; and it is unrelated to an injury, disease, or event in service, to include exposure to herbicides.






\

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for service connection for squamous cell carcinoma, right neck, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in September 2006 and May 2009 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of hypertension and squamous cell carcinoma on daily life and occupational functioning.

The claims were subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

Two VA examinations were conducted in June 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Veteran seeks service connection for hypertension, which he contends was caused by his service-connected diabetes mellitus.  He asserts that he has experienced elevated blood pressure since VA initially diagnosed diabetes mellitus in 2004.  Veteran contends that he was diagnosed "borderline diabetic" many years before VA diagnosed diabetes mellitus in 2004.  See 646, 3 (Apr. 2010).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

From April 1971 to December 1973, service treatment records, including entrance and separation examinations, show no symptoms, treatment, or diagnosis of hypertension.

As early as October 17, 2003, post-service VA treatment records show blood pressure readings suggestive of hypertension.  See, e.g. ER note (Oct. 17, 2003)(139/92); ER note (Jan. 4, 2004)(127/99).

A January 13, 2004, VA treatment record shows that "new onset diabetes mellitus" was diagnosed.  The record also shows a previous diagnosis of hypertension.

On June 16, 2005, service connection for diabetes mellitus went into effect. 

In March 2006, the Veteran underwent a VA examination for diabetes mellitus.  The VA examiner then opined that the Veteran's diabetes mellitus did not "cause" any complications.  The rationale was that Veteran had essential hypertension, and that this condition had developed before his diabetes mellitus.

In June 2012, the Veteran underwent a VA examination for hypertension.  The VA examiner opined that it is less than likely that hypertension was incurred during or caused by the Veteran's military service or that hypertension is proximately due to or caused by service-connected diabetes mellitus.  The examiner provided the following rationale:

CPRS show the Veteran was treated with HCTZ 25mg at VAMC Shreveport 8/27/1995 for hypertension.  

CPRS primary care nurses note dated 1/13/2004 show that BP was elevated 142/96 mmHg where Veteran gives history of taking BP medication in the past, but after BP was controlled, he stopped taking the medication.  

The Veteran was diagnosed with diabetes mellitus 1/13/2004 with A1C of 8.1%, indicating the onset of the hypertension preceded the onset of diabetes mellitus.

CPRS Ophthalmology clinic notes shows no diabetes mellitus-related retinopathy on 5/07/2004.  Without retinopathy, it is less than likely diabetes mellitus-nephropathy would be present to cause diabetes mellitus-related reno-vascular hypertension.  

More than likely, the Veteran has primary or essential hypertension which accounts for 95% of all hypertension, and there has been no other disease found to cause secondary hypertension.  [http://emedicine.medscape.com/article/241381-overview].

The factors and conditions that may increase the risk of developing hypertension include increasing age, obesity, sedentary lifestyle leading to obesity, smoking, increased salt intake, heavy alcohol use, stress leading to obesity or smoking, male gender, family history of hypertension and African-American ethnicity.

To prevail on a claim for service connection on a secondary basis, the Veteran must show that hypertension is proximately due to or caused by service-connected diabetes mellitus.  38 C.F.R. § 3.310(a).

Hypertension and diabetes mellitus are complex medical conditions that must be shown by competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  An opinion as to whether one caused the other is equally complex, and must also be shown by competent medical evidence.

The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses or etiology opinions on complex medical conditions.  Thus, he is not competent to self-diagnose hypertension or diabetes mellitus or to offer an opinion as to their etiology.  His opinions regarding diagnosis and etiology are of no probative value.

The competent medical evidence of record clearly demonstrates that diabetes mellitus did not cause the Veteran's hypertension, because hypertension began well before diabetes mellitus.

As to the Veteran's contention that "borderline diabetes" caused hypertension prior to 2004, service connection for diabetes mellitus was first diagnosed in January 2004, and the Veteran was first treated for hypertension in August 1995.  
The preponderance of the evidence is against the claim for hypertension, to include as secondary to service-connected diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.
 
Squamous Cell Carcinoma

The Veteran seeks service connection for squamous cell carcinoma, right neck.  The Veteran argues that service connection should be presumed because he was exposed to herbicides during service.  The Veteran has submitted internet articles indicating that exposure to chemicals, such as arsenic and Agent Orange, increases the risks of developing squamous cell carcinoma.  The Veteran has also submitted several unrelated Board decisions where service connection for squamous cell carcinoma was granted.

From April 1971 to December 1973, service treatment records, including entrance and separation medical examinations, show no chronic skin disability or neoplastic disability, such as squamous cell carcinoma.

Post-service records show that squamous cell carcinoma of the neck was initially diagnosed in July 2006.

An August 16, 2006, VA hospitalization report noted that the Veteran underwent a right modified radical neck dissection and panendoscopy for squamous cell carcinoma of the right neck.  Prior to his admission, a PET scan showed that there was no clear evidence of the primary lesion.  See PET scan impression (Aug. 9, 2006). 

In June 2012, the Veteran underwent a VA examination for squamous cell carcinoma, right neck.  The examiner opined that it is less than likely that the Veteran's squamous cell carcinoma, right neck, is a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) as used in 38 C.F.R. § 3.309(e).  The rationale was:

[the Veteran] underwent a panendoscopy with microlaryngoscopy with laryngeal biopsies June 20, 2007, are negative for neoplasm, including blind biopsies of bilateral tonsils, base of the tongue, pyriform sinus, right posterior true vocal cord and nasopharynx.  

CPRS primary care note June 16, 2006, has denial history of hoarseness and no finding, indicating a less than likely laryngeal etiology of the primary neoplastic site.  

CPRS Pulmonary note September 5, 2006, states [that the Veteran] [has] head and neck cancer with history of hemoptysis most likely due to ENT cancer, but pulmonary source from airways needs to be excluded.  

The Veteran underwent biopsy on September 6, 2006, which showed no visible endobronchial source for the neoplasm. 

Pre-surgical physical exam and pathology reports show the lymph-node masses to be in the upper jugular area [II-V], rather than in the sternocleidomastoid area.  Masses in the supraclavicular areas represent primary tumors below the clavicles, which would include lung, and masses in the mid-neck and cervical regions are almost always from the head and neck.  Therefore it is less than likely that the origin of the primary site is respiratory in etiology.

The VA examiner also opined that it is less likely that the Veteran's squamous cell carcinoma is related to in-service exposure to herbicides in Vietnam, and more than likely the Veteran's long history of tobacco smoking and ethanol use.  The rationale was that:

Squamous cell carcinomas account for 95% of all malignancies of the head and neck.  Squamous cell neoplasms of the head and neck can arise in the oral cavity, pharynx, larynx, nasal cavity, paranasal sinuses, thyroid, salivary glands and skin squamous cell cancers of the head and neck can be divided into two distinct groups: environmentally related cancers, caused principally by tobacco and alcohol; and human papillomavirus (HPV)-related oropharynx cancer (HPVOC).

HPVOC affects a younger population (50 to 60 years) than environmental cancers (55 to 65 years).  Other environmental risk factors include radiation exposure and solar radiation; welding, metal refining, diesel exhaust, wood stove, and asbestos exposure; chronic irritants; Epstein Barr virus and immunosuppression.

Primary tumor will be detected in approximately 40% of patients; approximately 80% of cancers are located in the base of the tongue or tonsillar fossa.  

Veteran and Agent Orange Update 2010 concluded that the committee concluded there is inadequate or insufficient evidence to determine whether there is an associated between exposure to AO herbicide and oral, nasal, pharyngeal or skin cancer.  The VA has recognized there is sufficient causality to suggest a link of respiratory-tract neoplasms to environmental exposure to Agent Orange herbicide, and has made respiratory cancers a presumptive condition.

[The Veteran has] a long history of smoking, stopping in about June 2006, with COPD emphysema changes noted on April 2005 CT scan.  [He] reported a long history of ethanol abuse and current lab shows positive serology consistent previous EBV infection.  [He has] a history of GERD symptoms since 1990s.  HPV serologic testing is not currently commercially available.  There is no history of skin cancer, pre-skin cancer lesion, family history of ENT or respiratory neoplasm, heavy metal exposure, radiation exposure prior [to] the diagnosis of neoplasm, or gum disease.

As the Veteran's squamous cell carcinoma is not a respiratory cancer, service connection cannot be presumed on the basis of herbicide exposure.  38 C.F.R. § 3.309 (e).

To prevail, the Veteran must show that squamous cell carcinoma is causally related to an event, disease, or injury in service.  38 C.F.R. § 3.303.

Squamous cell carcinoma is a complex medical condition that must be shown by competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  An opinion as to whether it is etiologically related to in-service herbicide exposure is equally complex, especially given that squamous cell carcinoma was initially diagnosed over 33 years after separation from service.

The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses or etiologies on complex medical conditions.  Thus, he is not competent to self-diagnose squamous cell carcinoma or offer an opinion as to its etiology.  His opinions regarding diagnosis and etiology are of no probative value.

The Veteran's internet articles constitute competent medical evidence.  Most of the probative value of a medical opinion comes from its reasoning.  The internet articles do not analyze the specific facts of the Veteran's case.  The Board cannot use these internet articles to make a decision without having to rely on its own lay opinion.  These informational articles are afforded no probative value

The July 2012 VA examination report was authored by a Board-certified physician and was based on a thorough review of the claim file, interview with the Veteran, and physical examination.  The VA examiner provided clear conclusions with supporting data and a reasoned medical explanation.  The report, unlike the internet articles, provides a sound medical opinion upon which a decision may be based.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  The Board places significant probative value on the June 2012 VA examination report.

To the extent that the Veteran cited to other Board decisions, the Board is not bound by any prior Board decision, and each Board decision is based on the unique facts of the case before it.

The preponderance of the evidence is against the claim for service connection for squamous cell carcinoma; there is no doubt to be resolved; and service connection is not warranted.
 

ORDER

1.  Service connection for hypertension is denied.	

2.  Service connection for squamous cell carcinoma, right neck, is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


